Exhibit 10.1







ISATORI, INC.

2012 EMPLOYEE EQUITY INCENTIVE PLAN

1.

PURPOSE OF PLAN

1.1

The purpose of this 2012 Employee Equity Incentive Plan (this “Plan”) of
iSatori, Inc., a Delaware corporation (the “Corporation”), is to promote the
success of the Corporation and to increase stockholder value by providing an
additional means through the grant of awards to attract, motivate, retain and
reward selected employees and other eligible persons.

2.

ELIGIBILITY

2.1

The Administrator (as such term is defined in Section 3.1) may grant awards
under this Plan only to those persons that the Administrator determines to be
Eligible Persons. An “Eligible Person” is any person who is either: (a) an
officer (whether or not a director) or employee of the Corporation or one of its
Subsidiaries; (b) a director of the Corporation or one of its Subsidiaries; or
(c) an individual consultant or advisor who renders or has rendered bona fide
services (other than services in connection with the offering or sale of
securities of the Corporation or one of its Subsidiaries in a capital-raising
transaction or as a market maker or promoter of securities of the Corporation or
one of its Subsidiaries) to the Corporation or one of its Subsidiaries and who
is selected to participate in this Plan by the Administrator; provided, however,
that a person who is otherwise an Eligible Person under clause (c) above may
participate in this Plan only if such participation would not adversely affect
either the Corporation’s eligibility to use Form S-8 to register under the
Securities Act of 1933, as amended (the “Securities Act”), the offering and sale
of shares issuable under this Plan by the Corporation or the Corporation’s
compliance with any other applicable laws. An Eligible Person who has been
granted an award (a “participant”) may, if otherwise eligible, be granted
additional awards if the Administrator shall so determine. As used herein,
“Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation; and “Board” means the Board of Directors of the
Corporation.

3.

PLAN ADMINISTRATION

3.1  The Administrator.  This Plan shall be administered by and all awards under
this Plan shall be authorized by the Administrator. The “Administrator” means
the Board or one or more committees appointed by the Board or another committee
(within its delegated authority) to administer all or certain aspects of this
Plan. Any such committee shall be comprised solely of one or more directors or
such number of directors as may be required under applicable law. A committee
may delegate some or all of its authority to another committee so constituted.
The Board or a committee comprised solely of directors may also delegate, to the
extent permitted by Section 157(c) of the Delaware General Corporation Law and
any other applicable law, to one or more officers of the Corporation, its powers
under this Plan (a) to designate the officers and employees of the Corporation
and its Subsidiaries who will receive grants of awards under this Plan, and
(b) to determine the number of shares subject to, and the other terms and
conditions of, such awards. The Board may delegate different levels of authority
to different committees with administrative and grant authority under this Plan.
Unless otherwise provided in the Bylaws of the Corporation or the applicable
charter of any Administrator: (a) a majority of the members of the acting
Administrator shall constitute a quorum, and (b) the vote of a majority of the
members present assuming the presence of a quorum or the unanimous written
consent of the members of the Administrator shall constitute action by the
acting Administrator.





--------------------------------------------------------------------------------

With respect to awards intended to satisfy the requirements for
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”), this Plan shall be administered by a committee
consisting solely of two or more outside directors (as this requirement is
applied under Section 162(m) of the Code); provided, however, that the failure
to satisfy such requirement shall not affect the validity of the action of any
committee otherwise duly authorized and acting in the matter. Award grants, and
transactions in or involving awards, intended to be exempt under Rule 16b-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), must
be duly and timely authorized by the Board or a committee consisting solely of
two or more non-employee directors (as this requirement is applied under
Rule 16b-3 promulgated under the Exchange Act). To the extent required by any
applicable listing agency, this Plan shall be administered by a committee
composed entirely of independent directors (within the meaning of the applicable
listing agency). Awards granted to non-employee directors shall not be subject
to the discretion of any officer or employee of the Corporation and shall be
administered exclusively by a committee consisting solely of independent
directors.

3.2  Powers of the Administrator.  Subject to the express provisions of this
Plan, the Administrator is authorized and empowered to do all things necessary
or desirable in connection with the authorization of awards and the
administration of this Plan (in the case of a committee or delegation to one or
more officers, within the authority delegated to that committee or person(s)),
including, without limitation, the authority to:

(a)

determine eligibility and, from among those persons determined to be eligible,
the particular Eligible Persons who will receive an award under this Plan;

(b)

grant awards to Eligible Persons, determine the price at which securities will
be offered or awarded and the number of securities to be offered or awarded to
any of such persons, determine the other specific terms and conditions of such
awards consistent with the express limits of this Plan, establish the
installments (if any) in which such awards shall become exercisable or shall
vest (which may include, without limitation, performance and/or time-based
schedules), or determine that no delayed exercisability or vesting is required,
establish any applicable performance targets, and establish the events of
termination or reversion of such awards;

(c)

approve the forms of award agreements (which need not be identical either as to
type of award or among participants);

(d)

construe and interpret this Plan and any agreements defining the rights and
obligations of the Corporation, its Subsidiaries, and participants under this
Plan, further define the terms used in this Plan, and prescribe, amend and
rescind rules and regulations relating to the administration of this Plan or the
awards granted under this Plan;

(e)

cancel, modify, or waive the Corporation’s rights with respect to, or modify,
discontinue, suspend, or terminate any or all outstanding awards, subject to any
required consent under Section 8.6.5;

(f)

accelerate or extend the vesting or exercisability or extend the term of any or
all such outstanding awards (in the case of options or stock appreciation
rights, within the maximum ten-year term of such awards) in such circumstances
as the Administrator may deem appropriate (including, without limitation, in
connection with a termination of employment or services or other events of a
personal nature) subject to any required consent under Section 8.6.5;

(g)

adjust the number of shares of Common Stock subject to any award, adjust the
price of any or all outstanding awards or otherwise change previously imposed
terms and conditions, in such circumstances as the Administrator may deem
appropriate, in each case subject to Sections 4 and 8.6 and the prohibition on
repricing set forth in Section 8.14;

(h)

determine the date of grant of an award, which may be a designated date after
but not before the date of the Administrator’s action (unless otherwise
designated by the Administrator, the date of grant of an award shall be the date
upon which the Administrator took the action granting an award);





   




--------------------------------------------------------------------------------



(i)

determine whether, and the extent to which, adjustments are required pursuant to
Section 7 hereof and authorize the termination, conversion, substitution or
succession of awards upon the occurrence of an event of the type described in
Section 7;

(j)

acquire or settle (subject to Sections 7 and 8.6) rights under awards in cash,
stock of equivalent value, or other consideration; and

(k)

determine the Fair Market Value (as defined in Section 5.6) of the Common Stock
or awards under this Plan from time to time and/or the manner in which such
value will be determined.

3.3  Binding Determinations.  Any action taken by, or inaction of, the
Corporation, any Subsidiary, or the Administrator relating or pursuant to this
Plan and within its authority hereunder or under applicable law shall be within
the absolute discretion of that entity or body and shall be conclusive and
binding upon all persons. Neither the Board nor any Board committee, nor any
member thereof or person acting at the direction thereof, shall be liable for
any act, omission, interpretation, construction or determination made in good
faith in connection with this Plan (or any award made under this Plan), and all
such persons shall be entitled to indemnification and reimbursement by the
Corporation in respect of any claim, loss, damage or expense (including, without
limitation, attorneys’ fees) arising or resulting therefrom to the fullest
extent permitted by law and/or under any directors and officers liability
insurance coverage that may be in effect from time to time.

3.4  Reliance on Experts.  In making any determination or in taking or not
taking any action under this Plan, the Board or a committee, as the case may be,
may obtain and may rely upon the advice of experts, including employees and
professional advisors to the Corporation. No director, officer or agent of the
Corporation or any of its Subsidiaries shall be liable for any such action or
determination taken or made or omitted in good faith.

3.5  Delegation.  The Administrator may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Corporation or any
of its Subsidiaries or to third parties.

4.

SHARES OF COMMON STOCK SUBJECT TO THE PLAN; SHARE LIMITS

4.1  Shares Available.  Subject to the provisions of Section 7.1, the capital
stock that may be delivered under this Plan shall be shares of the Corporation’s
authorized but unissued Common Stock and any shares of its Common Stock held as
treasury shares. For purposes of this Plan, “Common Stock” shall mean the common
stock of the Corporation and such other securities or property as may become the
subject of awards under this Plan, or may become subject to such awards,
pursuant to an adjustment made under Section 7.1.

4.2  Share Limits.  The maximum number of shares of Common Stock that may be
delivered pursuant to awards granted to Eligible Persons under this Plan shall
not exceed 500,000 shares of Common Stock (the “Share Limit”).

Each of the foregoing numerical limits is subject to adjustment as contemplated
by Section 4.3, Section 7.1, and Section 8.10.

4.3  Awards Settled in Cash, Reissue of Awards and Shares.  The Administrator
may adopt reasonable counting procedures to ensure appropriate counting, avoid
double counting (as, for example, in the case of tandem or substitute awards)
and make adjustments in accordance with this Section 4.3. Shares shall be
counted against those reserved to the extent such shares have been delivered and
are no longer subject to a substantial risk of forfeiture. Accordingly, (i) to
the extent that an award under the Plan, in whole or in part, is canceled,
expired, forfeited, settled in cash, settled by delivery of fewer shares than
the number of shares underling the award, or otherwise terminated without
delivery of shares to the participant, the shares retained by or returned to the
Corporation will not be deemed to have been delivered under the Plan and will be
deemed to remain or to become available under this Plan; and (ii) shares that
are withheld from such an award or separately surrendered by the participant in
payment of the exercise price or taxes relating to such an award shall be deemed
to constitute shares not delivered and will be deemed to remain or to become
available under the Plan. The foregoing adjustments to the





  




--------------------------------------------------------------------------------

share limits of this Plan are subject to any applicable limitations under
Section 162(m) of the Code with respect to awards intended as performance-based
compensation thereunder.

4.4  Reservation of Shares; No Fractional Shares; Minimum Issue.  The
Corporation shall at all times reserve a number of shares of Common Stock
sufficient to cover the Corporation’s obligations and contingent obligations to
deliver shares with respect to awards then outstanding under this Plan
(exclusive of any dividend equivalent obligations to the extent the Corporation
has the right to settle such rights in cash). No fractional shares shall be
delivered under this Plan. The Administrator may pay cash in lieu of any
fractional shares in settlements of awards under this Plan.

5.

AWARDS

5.1  Type and Form of Awards.  The Administrator shall determine the type or
types of award(s) to be made to each selected Eligible Person. Awards may be
granted singly, in combination or in tandem. Awards also may be made in
combination or in tandem with, in replacement of, as alternatives to, or as the
payment form for grants or rights under any other employee or compensation plan
of the Corporation or one of its Subsidiaries. The types of awards that may be
granted under this Plan are:

5.1.1  Stock Options.  A stock option is the grant of a right to purchase a
specified number of shares of Common Stock during a specified period as
determined by the Administrator. An option may be intended as an incentive stock
option within the meaning of Section 422 of the Code (an “ISO”) or a
nonqualified stock option (an option not intended to be an ISO). The award
agreement for an option will indicate if the option is intended as an ISO;
otherwise it will be deemed to be a nonqualified stock option. The maximum term
of each option (ISO or nonqualified) shall be ten (10) years. The per share
exercise price for each option shall be not less than 100% of the Fair Market
Value of a share of Common Stock on the date of grant of the option. When an
option is exercised, the exercise price for the shares to be purchased shall be
paid in full in cash or such other method permitted by the Administrator
consistent with Section 5.5.

5.1.2  Additional Rules Applicable to ISOs.  To the extent that the aggregate
Fair Market Value (determined at the time of grant of the applicable option) of
stock with respect to which ISOs first become exercisable by a participant in
any calendar year exceeds $100,000, taking into account both Common Stock
subject to ISOs under this Plan and stock subject to ISOs under all other plans
of the Corporation or one of its Subsidiaries (or any parent or predecessor
corporation to the extent required by and within the meaning of Section 422 of
the Code and the regulations promulgated thereunder), such options shall be
treated as nonqualified stock options. In reducing the number of options treated
as ISOs to meet the $100,000 limit, the most recently granted options shall be
reduced first. To the extent a reduction of simultaneously granted options is
necessary to meet the $100,000 limit, the Administrator may, in the manner and
to the extent permitted by law, designate which shares of Common Stock are to be
treated as shares acquired pursuant to the exercise of an ISO. ISOs may only be
granted to employees of the Corporation or one of its subsidiaries (for this
purpose, the term “subsidiary” is used as defined in Section 424(f) of the Code,
which generally requires an unbroken chain of ownership of at least 50% of the
total combined voting power of all classes of stock of each subsidiary in the
chain beginning with the Corporation and ending with the subsidiary in
question). There shall be imposed in any award agreement relating to ISOs such
other terms and conditions as from time to time are required in order that the
option be an “incentive stock option” as that term is defined in Section 422 of
the Code. No ISO may be granted to any person who, at the time the option is
granted, owns (or is deemed to own under Section 424(d) of the Code) shares of
outstanding Common Stock possessing more than 10% of the total combined voting
power of all classes of stock of the Corporation, unless the exercise price of
such option is at least 110% of the Fair Market Value of the stock subject to
the option and such option by its terms is not exercisable after the expiration
of five years from the date such option is granted.






 

--------------------------------------------------------------------------------

5.1.3  Stock Appreciation Rights.  A stock appreciation right or “SAR” is a
right to receive a payment, in cash and/or Common Stock, equal to the excess of
the Fair Market Value of a specified number of shares of Common Stock on the
date the SAR is exercised over the Fair Market Value of a share of Common Stock
on the date the SAR was granted (the “base price”) as set forth in the
applicable award agreement. The maximum term of a SAR shall be ten (10) years.

5.1.4  Other Awards.  The other types of awards that may be granted under this
Plan include: (a) stock bonuses, restricted stock, performance stock, stock
units, phantom stock, dividend equivalents, or similar rights to purchase or
acquire shares, whether at a fixed or variable price or ratio related to the
Common Stock (subject to the requirements of Section 5.1.1), upon the passage of
time, the occurrence of one or more events, or the satisfaction of performance
criteria or other conditions, or any combination thereof; (b) any similar
securities with a value derived from the value of or related to the Common Stock
and/or returns thereon; or (c) cash awards granted consistent with Section 5.2
below.

5.2  Section 162(m) Performance-Based Awards.  Without limiting the generality
of the foregoing, any of the types of awards listed in Section 5.1.4 above may
be, and options and SARs granted with an exercise or base price not less than
the Fair Market Value of a share of Common Stock at the date of grant
(“Qualifying Options” and “Qualifying SARs,” respectively) typically will be,
granted as awards intended to satisfy the requirements for “performance-based
compensation” within the meaning of Section 162(m) of the Code
(“Performance-Based Awards”). The grant, vesting, exercisability or payment of
Performance-Based Awards may depend (or, in the case of Qualifying Options or
Qualifying SARs, may also depend) on the degree of achievement of one or more
performance goals relative to a pre-established targeted level or levels using
one or more of the Business Criteria set forth below for the Corporation on a
consolidated basis or for one or more of the Corporation’s subsidiaries,
segments, divisions or business units, or any combination of the foregoing. Such
criteria may be evaluated on an absolute basis or relative to prior periods,
industry peers, or stock market indices. Any Qualifying Option or Qualifying SAR
shall be subject to the requirements of Section 5.2.1 and 5.2.3 in order for
such award to satisfy the requirements for “performance-based compensation”
under Section 162(m) of the Code. Any other Performance-Based Award shall be
subject to all of the following provisions of this Section 5.2.

5.2.1  Class; Administrator.  The eligible class of persons for
Performance-Based Awards under this Section 5.2 shall be officers and employees
of the Corporation or one of its Subsidiaries. The Administrator approving
Performance-Based Awards or making any certification required pursuant to
Section 5.2.4 must be constituted as provided in Section 3.1 for awards that are
intended as performance-based compensation under Section 162(m) of the Code.

5.2.2  Performance Goals.  The specific performance goals for Performance-Based
Awards (other than Qualifying Options and Qualifying SARs) shall be, on an
absolute or relative basis, established based on one or more of the following
business criteria (“Business Criteria”) as selected by the Administrator in its
sole discretion: earnings per share, cash flow (which means cash and cash
equivalents derived from either net cash flow from operations or net cash flow
from operations, financing and investing activities), total stockholder return,
gross revenue, revenue growth, operating income (before or after taxes), net
earnings (before or after interest, taxes, depreciation and/or amortization),
return on equity, capital employed, or on assets or on net investment, cost
containment or reduction, operating margin, or any combination thereof. These
terms are used as applied under generally accepted accounting principles or in
the financial reporting of the Corporation or of its Subsidiaries. To qualify
awards as performance-based under Section 162(m), the applicable Business
Criterion (or Business Criteria, as the case may be) and specific performance
goal or goals (“targets”) must be established and approved by the Administrator
during the first 90 days of the performance period (and, in the case of
performance periods of less than one year, in no event after 25% or more of the
performance period has elapsed) and while performance relating to such target(s)
remains substantially uncertain within the meaning of Section 162(m) of the
Code. Performance targets shall be adjusted to mitigate the unbudgeted impact of
material, unusual or nonrecurring gains and losses, accounting changes or other
extraordinary events not foreseen at the time the targets were set unless the
Administrator provides otherwise at the time of establishing the targets;
provided that the Administrator may not make any adjustment to the extent it
would adversely affect the qualification of any compensation payable under such
performance targets as “performance-based





   




--------------------------------------------------------------------------------

compensation” under Section 162(m) of Code. The applicable performance
measurement period may not be less than 3 months nor more than 10 years.

5.2.3  Form of Payment; Maximum Performance-Based Award.  Grants or awards under
this Section 5.2 may be paid in cash or shares of Common Stock or any
combination thereof. Grants of Qualifying Options and Qualifying SARs to any one
participant in any one calendar year shall be subject to the limit set forth in
Section 4.2(b). The maximum number of shares of Common Stock which may be
delivered pursuant to Performance-Based Awards (other than Qualifying Options
and Qualifying SARs) to any one participant in any one calendar year shall not
exceed 100,000 shares, either individually or in the aggregate, subject to
adjustment as provided in Section 7.1. In addition, the aggregate amount of cash
compensation to be paid to any one participant in respect of all
Performance-Based Awards in any one calendar year shall not exceed $1,500,000.
Awards that are cancelled during the year shall be counted against these limits
to the extent required by Section 162(m) of the Code.

5.2.4  Certification of Payment.  Before any Performance-Based Award under this
Section 5.2 (other than Qualifying Options and Qualifying SARs) is paid and to
the extent required to qualify the award as performance-based compensation
within the meaning of Section 162(m) of the Code, the Administrator must certify
in writing that the performance target(s) and any other material terms of the
Performance-Based Award were in fact timely satisfied.

5.2.5  Reservation of Discretion.  The Administrator will have the discretion to
determine the restrictions or other limitations of the individual awards granted
under this Section 5.2 including the authority to reduce awards, payouts or
vesting or to pay no awards, in its sole discretion, if the Administrator
preserves such authority at the time of grant by language to this effect in its
authorizing resolutions or otherwise.

5.2.6  Expiration of Grant Authority.  As required pursuant to Section 162(m) of
the Code and the regulations promulgated thereunder, the Administrator’s
authority to grant new awards that are intended to qualify as performance-based
compensation within the meaning of Section 162(m) of the Code (other than
Qualifying Options and Qualifying SARs) shall terminate upon the first meeting
of the Corporation’s stockholders that occurs in the fifth year following the
year in which the Corporation’s stockholders first approve this Plan.

5.3  Award Agreements.  Each award shall be evidenced by a written or electronic
award agreement in the form approved by the Administrator and, if required by
the Administrator, executed by the recipient of the award. The Administrator may
authorize any officer of the Corporation (other than the particular award
recipient) to execute any or all award agreements on behalf of the Corporation
(electronically or otherwise). The award agreement shall set forth the material
terms and conditions of the award as established by the Administrator consistent
with the express limitations of this Plan.

5.4  Deferrals and Settlements.  Payment of awards may be in the form of cash,
Common Stock, other awards or combinations thereof as the Administrator shall
determine, and with such restrictions as it may impose. The Administrator may
also require or permit participants to elect to defer the issuance of shares or
the settlement of awards in cash under such rules and procedures as it may
establish under this Plan. The Administrator may also provide that deferred
settlements include the payment or crediting of interest or other earnings on
the deferral amounts, or the payment or crediting of dividend equivalents where
the deferred amounts are denominated in shares.

5.5  Consideration for Common Stock or Awards.  The purchase price for any award
granted under this Plan or the Common Stock to be delivered pursuant to an
award, as applicable, may be paid by means of any lawful consideration as
determined by the Administrator, including, without limitation, one or a
combination of the following methods:

•

services rendered by the recipient of such award;

•

cash, check payable to the order of the Corporation, or electronic funds
transfer;





  




--------------------------------------------------------------------------------



•

notice and third party payment in such manner as may be authorized by the
Administrator;

•

the delivery of previously owned shares of Common Stock;

•

by a reduction in the number of shares otherwise deliverable pursuant to the
award; or

•

subject to such procedures as the Administrator may adopt, pursuant to a
“cashless exercise” with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of awards.

In the event that the Administrator allows a participant to exercise an award by
delivering shares of Common Stock previously owned by such participant and
unless otherwise expressly provided by the Administrator, any shares delivered
which were initially acquired by the participant from the Corporation (upon
exercise of a stock option or otherwise) must have been owned by the participant
at least six months as of the date of delivery. Shares of Common Stock used to
satisfy the exercise price of an option shall be valued at their Fair Market
Value on the date of exercise. The Corporation will not be obligated to deliver
any shares unless and until it receives full payment of the exercise or purchase
price therefor and any related withholding obligations under Section 8.5 and any
other conditions to exercise or purchase, as established from time to time by
the Administrator, have been satisfied. Unless otherwise expressly provided in
the applicable award agreement, the Administrator may at any time eliminate or
limit a participant’s ability to pay the purchase or exercise price of any award
or shares by any method other than cash payment to the Corporation.

5.6  Definition of Fair Market Value.  For purposes of this Plan “Fair Market
Value” shall mean, unless otherwise determined or provided by the Administrator
in the circumstances, the last sale price for a share of Common Stock as
furnished by the OTCBB (the “OTCBB”) or other principal stock exchange on which
the Common Stock is then listed for the date in question or, if no sales of
Common Stock were reported by the OTCBB or other such exchange on that date, the
last price for a share of Common Stock as furnished by the OTCBB or other such
exchange for the next preceding day on which sales of Common Stock were reported
by the OTCBB. If the Common Stock is no longer listed or is no longer actively
traded on the Global Select Market or listed on a principal stock exchange as of
the applicable date, the Fair Market Value of the Common Stock shall be the
value as reasonably determined by the Administrator for purposes of the award in
the circumstances.

5.7  Transfer Restrictions.

5.7.1  Limitations on Exercise and Transfer.  Unless otherwise expressly
provided in (or pursuant to) this Section 5.7, by applicable law and by the
award agreement, as the same may be amended, (a) all awards are non-transferable
and shall not be subject in any manner to sale, transfer, anticipation,
alienation, assignment, pledge, encumbrance or charge; (b) awards shall be
exercised only by the participant; and (c) amounts payable or shares issuable
pursuant to any award shall be delivered only to (or for the account of) the
participant.

5.7.2  Exceptions.  The Administrator may permit awards to be exercised by and
paid to, or otherwise transferred to, other persons or entities pursuant to such
conditions and procedures, including limitations on subsequent transfers, as the
Administrator may, in its sole discretion, establish in writing (provided that
any such transfers of ISOs shall be limited to the extent permitted under the
federal tax laws governing ISOs). Any permitted transfer shall be subject to
compliance with applicable federal and state securities laws.

5.7.3  Further Exceptions to Limits on Transfer.  The exercise and transfer
restrictions in Section 5.7.1 shall not apply to:

(a)

transfers to the Corporation,





   




--------------------------------------------------------------------------------



(b)

the designation of a beneficiary to receive benefits in the event of the
participant’s death or, if the participant has died, transfers to or exercise by
the participant’s beneficiary, or, in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution,

(c)

subject to any applicable limitations on ISOs, transfers to a family member (or
former family member) pursuant to a domestic relations order if approved or
ratified by the Administrator,

(d)

if the participant has suffered a disability, permitted transfers or exercises
on behalf of the participant by his or her legal representative, or

(e)

the authorization by the Administrator of “cashless exercise” procedures with
third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of awards consistent with applicable laws and the
express authorization of the Administrator.

5.8  International Awards.  One or more awards may be granted to Eligible
Persons who provide services to the Corporation or one of its Subsidiaries
outside of the United States. Any awards granted to such persons may be granted
pursuant to the terms and conditions of any applicable sub-plans, if any,
appended to this Plan and approved by the Administrator.

5.9  Limitations on Vesting.  With respect to any Full-Value Award, the vesting
of which is based solely on service with the Corporation (and not upon, either
all or in part, the attainment of any performance measures), the minimum period
of service required for such award to vest is 3 years following the grant of
such award, provided that such award may vest ratably in no less than equal
annual increments over such period. With respect to any Full-Value Award that is
a Performance-Based Award, the applicable performance measurement period as
described in Section 5.2.2 may not be less than 1 year. The Administrator may
not waive the applicable vesting requirements for any Full-Value Award except in
the case of death, disability, retirement, and change in control. The term
“Full-Value Awards” includes awards of restricted stock and other so-called
“Full-Value Awards” granted under this Plan, other than those option or stock
appreciation rights grants the per share exercise or base price, as applicable,
of which is at least equal to the fair market value of a share of our common
stock at the time of grant of the award.

6.

EFFECT OF TERMINATION OF SERVICE ON AWARDS

6.1  Termination of Employment.

6.1.1

The Administrator shall establish the effect of a termination of employment or
service on the rights and benefits under each award under this Plan and in so
doing may make distinctions based upon, inter alia, the cause of termination and
type of award. If the participant is not an employee of the Corporation or one
of its Subsidiaries and provides other services to the Corporation or one of its
Subsidiaries, the Administrator shall be the sole judge for purposes of this
Plan (unless a contract or the award agreement otherwise provides) of whether
the participant continues to render services to the Corporation or one of its
Subsidiaries and the date, if any, upon which such services shall be deemed to
have terminated.

6.1.2

For awards of stock options, unless the award agreement provides otherwise, the
exercise period of vested options shall expire: (1) 3 months after the last day
that the participant is employed by or provides services to the Corporation or a
Subsidiary; (2) that in the case of a participant whose termination of
employment is due to death or “total disability” (as defined in the applicable
award agreement), 12 months after the last day that the participant is employed
by or provides services to the Corporation or a Subsidiary; and (3) immediately
upon the last day the participant is employed by or provides services to the
Corporation or a Subsidiary for any participant whose employment or services are
terminated for “cause” (as defined in the applicable award agreement). The
Administrator will, in its absolute discretion, determine the effect of all
matters and questions relating to a termination of employment, including, but
not by way of





  




--------------------------------------------------------------------------------

limitation, the question of whether a leave of absence constitutes a termination
of employment and whether a participant’s termination is for “cause.”

6.2  Events Not Deemed Terminations of Service.  Unless the express policy of
the Corporation or one of its Subsidiaries, or the Administrator, otherwise
provides, the employment relationship shall not be considered terminated in the
case of (a) sick leave, (b) military leave, or (c) any other leave of absence
authorized by the Corporation or one of its Subsidiaries, or the Administrator;
provided that unless reemployment upon the expiration of such leave is
guaranteed by contract or law, such leave is for a period of not more than
3 months. In the case of any employee of the Corporation or one of its
Subsidiaries on an approved leave of absence, continued vesting of the award
while on leave from the employ of the Corporation or one of its Subsidiaries may
be suspended until the employee returns to service, unless the Administrator
otherwise provides or applicable law otherwise requires. In no event shall an
award be exercised after the expiration of the term set forth in the award
agreement.

6.3  Effect of Change of Subsidiary Status.  For purposes of this Plan and any
award, if an entity ceases to be a Subsidiary of the Corporation, a termination
of employment or service shall be deemed to have occurred with respect to each
Eligible Person in respect of such Subsidiary who does not continue as an
Eligible Person in respect of another entity within the Corporation or another
Subsidiary that continues as such after giving effect to the transaction or
other event giving rise to the change in status.

7.

ADJUSTMENTS; ACCELERATION

7.1

Adjustments.  Upon or in contemplation of any of the following events described
in this Section 7.1,: any reclassification, recapitalization, stock split
(including a stock split in the form of a stock dividend) or reverse stock split
(“stock split”); any merger, arrangement, combination, consolidation, or other
reorganization; any spin-off, split-up, or similar extraordinary dividend
distribution in respect of the Common Stock (whether in the form of securities
or property); any exchange of Common Stock or other securities of the
Corporation, or any similar, unusual or extraordinary corporate transaction in
respect of the Common Stock; then the Administrator shall in such manner, to
such extent  and at such time as it deems appropriate and equitable in the
circumstances (but subject to compliance with applicable laws and stock exchange
requirements) proportionately adjust any or all of (1) the number and type of
shares of Common Stock (or other securities) that thereafter may be made the
subject of awards (including the number of shares provided for in this Plan),
(2) the number, amount and type of shares of Common Stock (or other securities
or property) subject to any or all outstanding awards, (3) the grant, purchase,
or exercise price (which term includes the base price of any SAR or similar
right) of any or all outstanding awards, (4) the securities, cash or other
property deliverable upon exercise or payment of any outstanding awards, and
(5) the 162(m) compensation limitations set forth in Section 5.2.7 and (subject
to Section 8.8.3(a)) the performance standards applicable to any outstanding
awards (provided that no adjustment shall be allowed to the extent inconsistent
with the requirements of Code section 162(m)). Any adjustment made pursuant to
this Section 7.1 shall be made in a manner that, in the good faith determination
of the Administrator, will not likely result in the imposition of additional
taxes or interest under Section 409A of the Code.  With respect to any award of
an ISO, the Administrator may make such an adjustment that causes the option to
cease to qualify as an ISO without the consent of the affected participant.  

7.2

Change in Control Event.  Upon a Change in Control Event, each then-outstanding
option and SAR shall automatically become fully vested, all restricted shares
then outstanding shall automatically fully vest free of restrictions, and each
other award granted under this Plan that is then outstanding shall automatically
become vested and payable to the holder of such award unless the Administrator
has made appropriate provision for the substitution, assumption, exchange or
other continuation of the award pursuant to the Change in Control Event.
 Notwithstanding the foregoing, the Administrator, in its sole and absolute
discretion, may choose (in an award agreement or otherwise) to provide for full
or partial accelerated vesting of any award upon a Change In Control Event (or
upon any other event or other circumstance related to the Change in Control
Event, such as an involuntary termination of employment occurring after such
Change in Control Event, as the Administrator may determine), irrespective of
whether such any such award has been substituted, assumed, exchanged or
otherwise continued pursuant to the Change in Control Event.





  




--------------------------------------------------------------------------------

For purposes of this Plan, “Change in Control Event” means any of the following:

(a)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (1) the then-outstanding Common Stock of the
Corporation (the “Outstanding Corporation Common Stock”) or (2) the combined
voting power of the then-outstanding voting securities of the Corporation
entitled to vote generally in the election of directors (the “Outstanding
Corporation Voting Securities”); provided, however, that, for purposes of this
definition, the following acquisitions shall not constitute a Change in Control
Event; (A) any acquisition directly from the Corporation, (B) any acquisition by
the Corporation, (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any affiliate of the
Corporation or a successor, or (D) any acquisition by any entity pursuant to a
transaction that complies with Sections (c)(1), (2) and (3) below;

(b)

Individuals who, as of the Effective Date (as defined in Section 8.6.1),
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Effective Date whose election, or
nomination for election by the Corporation’s shareholders, was approved by a
vote of at least two-thirds of the directors then comprising the Incumbent Board
(including for these purposes, the new members whose election or nomination was
so approved, without counting the member and his predecessor twice) shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election or proxy contest
with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

(c)

Consummation of a reorganization, merger, arrangement, business combination,
statutory share exchange or consolidation or similar corporate transaction
involving the Corporation or any of its Subsidiaries, a sale or other
disposition of all or substantially all of the assets of the Corporation, or the
acquisition of assets or stock of another entity by the Corporation or any of
its Subsidiaries (each, a “Business Combination”), in each case unless,
following such Business Combination, (1) all or substantially all of the
individuals and entities that were the beneficial owners of the Outstanding
Corporation Common Stock and the Outstanding Corporation Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Corporation or all or
substantially all of the Corporation’s assets directly or through one or more
subsidiaries (a “Parent”)) in substantially the same proportions (after giving
effect to the overall decrease in ownership as a result of the Business
Combination) as their ownership immediately prior to such Business Combination
of the Outstanding Corporation Common Stock and the Outstanding Corporation
Voting Securities, as the case may be, (2) no Person (excluding any entity
resulting from such Business Combination or a Parent or any employee benefit
plan (or related trust) of the Corporation or such entity resulting from such
Business Combination or Parent) beneficially owns, directly or indirectly, more
than 50% of, respectively, the then-outstanding common stock of the entity
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such entity, except to the extent that the
ownership in excess of more than 50% existed prior to the Business Combination,
and (3) at least a majority of the members of the board of directors or trustees
of the entity resulting from such Business Combination or a Parent were members
of the Incumbent Board at the time of the execution of the initial agreement or
of the action of the Board providing for such Business Combination; or

(d)

Approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation in the context of a transaction that does not
constitute a Change in Control Event under clause (c) above.





   




--------------------------------------------------------------------------------

Notwithstanding the foregoing, (1) the Administrator may waive the requirement
described in paragraph (a) above that a Person must acquire more than 50% of the
Outstanding Corporation Common Stock or Outstanding Corporation Voting
Securities for a Change in Control Event to have occurred if the Administrator
determines that the percentage acquired by a Person is significant (as
determined by the Administrator in its discretion) and that waiving such
condition is appropriate in light of all facts and circumstances, and (2) no
compensation that has been deferred for purposes of Section 409A of the Code
shall be payable as a result of a Change in Control Event unless the Change in
Control qualifies as a change in ownership or effective control of the
Corporation within the meaning of Section 409A of the Code.

7.3

Early Termination of Awards.  Any award that has been accelerated as required or
permitted by Section 7.2 upon a Change in Control Event (or would have been so
accelerated but for Section 7.4 or 7.5) shall terminate upon such event, subject
to any provision that has been expressly made by the Administrator, through a
plan of reorganization or otherwise, for the survival, substitution, assumption,
exchange or other continuation of such award and provided that, in the case of
options and SARs that will not survive, be substituted for, assumed, exchanged,
or otherwise continued in the transaction, the holder of such award shall be
given reasonable advance notice of the impending termination and a reasonable
opportunity to exercise his or her outstanding options and SARs in accordance
with their terms before the termination of such awards (except that in no case
shall more than ten days’ notice of accelerated vesting and the impending
termination be required and any acceleration may be made contingent upon the
actual occurrence of the event).   

The Administrator may make provision for payment in cash or property (or both)
in respect of awards terminated pursuant to this section as a result of the
Change in Control Event and may adopt such valuation methodologies for
outstanding awards as it deems reasonable and, in the case of options, SARs or
similar rights, and without limiting other methodologies, may base such
settlement solely upon the excess if any of the per share amount payable upon or
in respect of such event over the exercise or base price of the award.

7.4

Other Acceleration Rules.  Any acceleration of awards pursuant to this Section 7
shall comply with applicable legal and stock exchange requirements and, if
necessary to accomplish the purposes of the acceleration or if the circumstances
require, may be deemed by the Administrator to occur a limited period of time
not greater than 30 days before the event. Without limiting the generality of
the foregoing, the Administrator may deem an acceleration to occur immediately
prior to the applicable event and/or reinstate the original terms of an award if
an event giving rise to the acceleration does not occur. Notwithstanding any
other provision of the Plan to the contrary, the Administrator may override the
provisions of Section 7.2, 7.3, and/or 7.5 by express provision in the award
agreement or otherwise. The portion of any ISO accelerated pursuant to
Section 7.2 or any other action permitted hereunder shall remain exercisable as
an ISO only to the extent the applicable $100,000 limitation on ISOs is not
exceeded. To the extent exceeded, the accelerated portion of the option shall be
exercisable as a nonqualified stock option under the Code.

7.5

Possible Rescission of Acceleration.  If the vesting of an award has been
accelerated expressly in anticipation of an event and the Administrator later
determines that the event will not occur, the Administrator may rescind the
effect of the acceleration as to any then outstanding and unexercised or
otherwise unvested awards; provided that, in the case of any compensation that
has been deferred for purposes of Section 409A of the Code,  the Administrator
determines that such rescission will not likely result in the imposition of
additional tax or interest under Code Section 409A.

8.

OTHER PROVISIONS

8.1  Compliance with Laws.  This Plan, the granting and vesting of awards under
this Plan, the offer, issuance and delivery of shares of Common Stock, the
acceptance of promissory notes and/or the payment of money under this Plan or
under awards are subject to compliance with all applicable federal and state
laws, rules and regulations (including but not limited to state and federal
securities law, federal margin requirements) and to such approvals by any
listing, regulatory or governmental authority as may, in the opinion of counsel
for the Corporation, be necessary or advisable in connection therewith. The
person acquiring any securities under this Plan will, if requested by the
Corporation or one of its Subsidiaries, provide such assurances and
representations to the Corporation or one of its Subsidiaries as the
Administrator may deem necessary or desirable to assure compliance with all
applicable legal and accounting requirements.





   




--------------------------------------------------------------------------------

8.2  Future Awards/Other Rights.  No person shall have any claim or rights to be
granted an award (or additional awards, as the case may be) under this Plan,
subject to any express contractual rights (set forth in a document other than
this Plan) to the contrary.

8.3  No Employment/Service Contract.  Nothing contained in this Plan (or in any
other documents under this Plan or in any award) shall confer upon any Eligible
Person or other participant any right to continue in the employ or other service
of the Corporation or one of its Subsidiaries, constitute any contract or
agreement of employment or other service or affect an employee’s status as an
employee at will, nor shall interfere in any way with the right of the
Corporation or one of its Subsidiaries to change a person’s compensation or
other benefits, or to terminate his or her employment or other service, with or
without cause. Nothing in this Section 8.3, however, is intended to adversely
affect any express independent right of such person under a separate employment
or service contract other than an award agreement.

8.4  Plan Not Funded.  Awards payable under this Plan shall be payable in shares
or from the general assets of the Corporation, and no special or separate
reserve, fund or deposit shall be made to assure payment of such awards. No
participant, beneficiary or other person shall have any right, title or interest
in any fund or in any specific asset (including shares of Common Stock, except
as expressly otherwise provided) of the Corporation or one of its Subsidiaries
by reason of any award hereunder. Neither the provisions of this Plan (or of any
related documents), nor the creation or adoption of this Plan, nor any action
taken pursuant to the provisions of this Plan shall create, or be construed to
create, a trust of any kind or a fiduciary relationship between the Corporation
or one of its Subsidiaries and any participant, beneficiary or other person. To
the extent that a participant, beneficiary or other person acquires a right to
receive payment pursuant to any award hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Corporation.

8.5  Tax Withholding.  Upon any exercise, vesting, or payment of any award or
upon the disposition of shares of Common Stock acquired pursuant to the exercise
of an ISO prior to satisfaction of the holding period requirements of
Section 422 of the Code, the Corporation or one of its Subsidiaries shall have
the right at its option to:

(a)

require the participant (or the participant’s personal representative or
beneficiary, as the case may be) to pay or provide for payment of at least the
minimum amount of any taxes which the Corporation or one of its Subsidiaries may
be required to withhold with respect to such award event or payment; or

(b)

deduct from any amount otherwise payable in cash to the participant (or the
participant’s personal representative or beneficiary, as the case may be) the
minimum amount of any taxes which the Corporation or one of its Subsidiaries may
be required to withhold with respect to such cash payment.

In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 8.1) grant (either at the time of the award
or thereafter) to the participant the right to elect, pursuant to such rules and
subject to such conditions as the Administrator may establish, to have the
Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their Fair Market Value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy the minimum applicable
withholding obligation on exercise, vesting or payment. In no event shall the
shares withheld exceed the minimum whole number of shares required for tax
withholding under applicable law. The Corporation may, with the Administrator’s
approval, accept one or more promissory notes from any Eligible Person in
connection with taxes required to be withheld upon the exercise, vesting or
payment of any award under this Plan; provided that any such note shall be
subject to terms and conditions established by the Administrator and the
requirements of applicable law.





   




--------------------------------------------------------------------------------

8.6  Effective Date, Termination and Suspension, Amendments.

8.6.1  Effective Date and Termination.  This Plan was approved by the Board on
September 27, 2012 and shall be submitted for and subject to stockholder
approval no later than twelve months thereafter. This Plan will be effective on
the Stockholder Approval Date. Unless earlier terminated by the Board, this Plan
shall terminate at the close of business on September 27, 2022. After the
termination of this Plan either upon such stated expiration date or its earlier
termination by the Board, no additional awards may be granted under this Plan,
but previously granted awards (and the authority of the Administrator with
respect thereto, including the authority to amend such awards) shall remain
outstanding in accordance with their applicable terms and conditions and the
terms and conditions of this Plan.

8.6.2  Board Authorization.  The Board may, at any time, terminate or, from time
to time, amend, modify or suspend this Plan, in whole or in part. No awards may
be granted during any period that the Board suspends this Plan.

8.6.3  Stockholder Approval.  To the extent then required by applicable law or
any applicable listing agency or required under Sections 162, 422 or 424 of the
Code to preserve the intended tax consequences of this Plan, or deemed necessary
or advisable by the Board, any amendment to this Plan shall be subject to
stockholder approval.

8.6.4  Amendments to Awards.  Without limiting any other express authority of
the Administrator under (but subject to) the express limits of this Plan, the
Administrator by agreement or resolution may waive conditions of or limitations
on awards to participants that the Administrator in the prior exercise of its
discretion has imposed, without the consent of a participant, and (subject to
the requirements of Sections 3.2 and 8.6.5) may make other changes to the terms
and conditions of awards. Any amendment or other action that would constitute a
repricing of an award is subject to the limitations set forth in Section 3.2(g).

8.6.5  Limitations on Amendments to Plan and Awards.  No amendment, suspension
or termination of this Plan or change of or affecting any outstanding award
shall, without written consent of the participant, affect in any manner
materially adverse to the participant any rights or benefits of the participant
or obligations of the Corporation under any award granted under this Plan prior
to the effective date of such change. Changes, settlements and other actions
contemplated by Section 7 shall not be deemed to constitute changes or
amendments for purposes of this Section 8.6.

8.7  Privileges of Stock Ownership.  Except as otherwise expressly authorized by
the Administrator or this Plan, a participant shall not be entitled to any
privilege of stock ownership as to any shares of Common Stock not actually
delivered to and held of record by the participant. No adjustment will be made
for dividends or other rights as a stockholder for which a record date is prior
to such date of delivery.

8.8  Governing Law; Construction; Severability.

8.8.1  Choice of Law.  This Plan, the awards, all documents evidencing awards
and all other related documents shall be governed by, and construed in
accordance with the laws of the State of Delaware.

8.8.2  Severability.  If a court of competent jurisdiction holds any provision
invalid and unenforceable, the remaining provisions of this Plan shall continue
in effect.





   




--------------------------------------------------------------------------------

8.8.3  Plan Construction.

(a)  Rule 16b-3.  It is the intent of the Corporation that the awards and
transactions permitted by awards be interpreted in a manner that, in the case of
participants who are or may be subject to Section 16 of the Exchange Act,
qualify, to the maximum extent compatible with the express terms of the award,
for exemption from matching liability under Rule 16b-3 promulgated under the
Exchange Act. Notwithstanding the foregoing, the Corporation shall have no
liability to any participant for Section 16 consequences of awards or events
under awards if an award or event does not so qualify.

(b)  Section 162(m).  Awards under Section 5.1.4 to persons described in
Section 5.2 that are either granted or become vested, exercisable or payable
based on attainment of one or more performance goals related to the Business
Criteria, as well as Qualifying Options and Qualifying SARs granted to persons
described in Section 5.2, that are approved by a committee composed solely of
two or more outside directors (as this requirement is applied under
Section 162(m) of the Code) shall be deemed to be intended as performance-based
compensation within the meaning of Section 162(m) of the Code unless such
committee provides otherwise at the time of grant of the award. It is the
further intent of the Corporation that (to the extent the Corporation or one of
its Subsidiaries or awards under this Plan may be or become subject to
limitations on deductibility under Section 162(m) of the Code) any such awards
and any other Performance-Based Awards under Section 5.2 that are granted to or
held by a person subject to Section 162(m) will qualify as performance-based
compensation or otherwise be exempt from deductibility limitations under
Section 162(m).

(c)  Code Section 409A Compliance.  The Board intends that, except as may be
otherwise determined by the Administrator, any awards under the Plan are either
exempt from or satisfy the requirements of Section 409A of the Code and related
regulations and Treasury pronouncements (“Section 409A”) to avoid the imposition
of any taxes, including additional income or penalty taxes, thereunder. If the
Administrator determines that an award, award agreement, payment, distribution,
deferral election, transaction or any other action or arrangement contemplated
by the provisions of the Plan would, if undertaken, cause a participant’s award
to become subject to Section 409A, unless the Administrator expressly determines
otherwise, such award, award agreement payment, distribution, deferral election,
transaction or other action or arrangement shall not be undertaken and the
related provisions of the Plan and/or award agreement will be deemed modified
or, if necessary, rescinded in order to comply with the requirements of
Section 409A to the extent determined by the Administrator without the content
or notice to the participant. Where necessary, the terms of the Plan, and any
award agreement, shall be interpreted to comply with Code section 409A
(including, specifically, whether a participant has incurred a separation from
service or whether the Corporation has undergone a change in the ownership or
effective control or a change in a substantial portion of the assets of the
Corporation).

8.9  Captions.  Captions and headings are given to the sections and subsections
of this Plan solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.

8.10  Stock-Based Awards in Substitution for Stock Options or Awards Granted by
Other Corporation.  Awards may be granted to Eligible Persons in substitution
for or in connection with an assumption of employee stock options, SARs,
restricted stock or other stock-based awards granted by other entities to
persons who are or who will become Eligible Persons in respect of the
Corporation or one of its Subsidiaries, in connection with a distribution,
merger or other reorganization by or with the granting entity or an affiliated
entity, or the acquisition by the Corporation or one of its Subsidiaries,
directly or indirectly, of all or a substantial part of the stock or assets of
the employing entity. The awards so granted need not comply with other specific
terms of this Plan, provided the awards reflect only adjustments giving effect
to the assumption or substitution consistent with the conversion applicable to
the Common Stock in the transaction and any change in the issuer of the
security. Any shares that are delivered and any awards that are granted by, or
become obligations of, the Corporation, as a result of the assumption by the
Corporation of, or in substitution for, outstanding awards previously granted by
an acquired company (or previously granted by a predecessor employer (or direct
or indirect parent thereof) in the case of persons that become employed by the
Corporation or one of its Subsidiaries in connection with a business or asset
acquisition or similar transaction) shall not be counted against the Share Limit
or other limits on the number of shares available for issuance under this Plan.





  




--------------------------------------------------------------------------------

8.11  Non-Exclusivity of Plan.  Nothing in this Plan shall limit or be deemed to
limit the authority of the Board or the Administrator to grant awards or
authorize any other compensation, with or without reference to the Common Stock,
under any other plan or authority.

8.12  No Corporate Action Restriction.  The existence of this Plan, the award
agreements and the awards granted hereunder shall not limit, affect or restrict
in any way the right or power of the Board or the stockholders of the
Corporation to make or authorize: (a) any adjustment, recapitalization,
reorganization or other change in the capital structure or business of the
Corporation or any Subsidiary, (b) any merger, amalgamation, consolidation or
change in the ownership of the Corporation or any Subsidiary, (c) any issue of
bonds, debentures, capital, preferred or prior preference stock ahead of or
affecting the capital stock (or the rights thereof) of the Corporation or any
Subsidiary, (d) any dissolution or liquidation of the Corporation or any
Subsidiary, (e) any sale or transfer of all or any part of the assets or
business of the Corporation or any Subsidiary, or (f) any other corporate act or
proceeding by the Corporation or any Subsidiary. No participant, beneficiary or
any other person shall have any claim under any award or award agreement against
any member of the Board or the Administrator, or the Corporation or any
employees, officers or agents of the Corporation or any Subsidiary, as a result
of any such action.




8.13  Other Corporation Benefit and Compensation Programs.  Payments and other
benefits received by a participant under an award made pursuant to this Plan
shall not be deemed a part of a participant’s compensation for purposes of the
determination of benefits under any other employee welfare or benefit plans or
arrangements, if any, provided by the Corporation or any Subsidiary, except
where the Administrator expressly otherwise provides or authorizes in writing.
Awards under this Plan may be made in addition to, in combination with, as
alternatives to or in payment of grants, awards or commitments under any other
plans or arrangements of the Corporation or its Subsidiaries.

8.14  Prohibition on Repricing.  Subject to Section 4, the Administrator shall
not, without the approval of the stockholders of the Corporation, (i) authorize
the amendment of any outstanding award to reduce the price per share,
(ii) authorize the cancellation of any outstanding award in exchange for the
grant of an award having a lesser price per share, or (iii) authorize the
cancellation of any outstanding option or SAR in exchange for cash, restricted
stock or any other award.






